DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
Claim Objections
Withdrawn claims 8-10, 13-15 and 17-20 are objected because they depend on canceled claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 11-12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “wherein the at least one concentrator forms a plane and the at least one wireless power transmitter is parallel to the plane” in lines 28-29. Applicant has no support for the at least one concentrator forms a plane that is parallel to the at least one wireless power transmitter in the originally filed disclosure. As shown in fig. 29B, Applicant shows the plane formed by one concentrator is not parallel to the power transmitter.
Claims 3-7, 11-12 and 16 are rejected on the same ground as claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maness (US 2010/0289342) in view of Rex (US Patent 4,153,474) and Carlson (US Patent 4,166,919), and further in view of Keigler (US Patent 4,371,135).
Regarding claim 1, Maness discloses a solar power system (fig. 1) comprising 
at least one solar platform (see a plurality of satellites 100 in fig. 1), wherein the at least one solar platform (or a satellite as seen in fig. 3) comprises
photovoltaic arrays (304, fig. 3, [0072]), and 
at least one wireless power transmitter (see power transmission antennas 310 in fig. 3, [0074]) configured to transmit microwave region of electromagnetic spectrum such as 5.8 GHz to a receiver (e.g. ground base facility) disposed at a distance from the platform (see fig. 1, [0065], [0095], [0106]), 5.8 GHz is right within the claimed range of between approximately 300 GHz and approximately 300 MHz.
Maness discloses suitable power production structures maybe deployed such as lenses, reflectors and other solar concentrators ([0081]). 
Maness does not disclose the photovoltaic array comprising at least one photovoltaic material and at least one concentrator configured to focus light incident on the at least one solar platform onto at least one photovoltaic material, wherein the at least one concentrator has a first side and a second side with the at least one photovoltaic material being located on the first side and at least one mirror surface being located on the second side.
Rex discloses a photovoltaic array for a satellite or a space vehicle (53, fig. 4; col. 4, lines 32-33; col. 1, lines 5-14), wherein the photovoltaic array comprises at least one photovoltaic material (2 in fig. 1, col. 2 line 68; or 32 in fig. 3, col. 4 line 2) and at least one concentrator (or mirror strip 1 in fig. 1, col. 2 line 54; or 31 in fig. 3, col. 4 line 3) configured to focus light incident on the at least one solar platform (or a satellite or a space vehicle) onto the at least one concentrator, the photovoltaic material (2 in fig. 1 or 32 in fig. 3) is located on the first side (or the rear side 4) of the concentrator (1 in fig. 1, or 31 in fig. 3),  and at least one mirror surface (or reflective surface 3 shown in fig. 1) is located on the second side (or the front side).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar platform(s) (or the satellites/space vehicles) of Maness by using the photovoltaic array comprising at least one photovoltaic material and at least one concentrator having the photovoltaic array located on the first side (or rear side) and the mirror surface on the second side (or the front side) as taught by Rex, because Rex teaches such photovoltaic array has a new and improved solar energy collector construction in which the mass or weight per kilowatt as well as the cost per power unit for the same from which radiation is collected and converted into electrical energy is reduced (see col. 1, lines 55-60).
Modified Maness does not teach the mirror surface of at least one concentrator comprising a plurality of pairs of adjacent alternating layers of high refraction index materials and low refraction index materials such that incident light reflects off of interfaces, and having characteristics such as at least 80% reflectance percentage for at least a visible portion and a transparency to at least one of the first region and the second region of the electromagnetic spectrum greater than the transparency of a sheet of aluminum having a thickness of 10 m such that the transmitter is configured to transmit power at least directionally through the concentrator when the concentrator is interposing between the transmitter and the receiver.
Carlson teaches a solar cell comprising a photovoltaic material (see front electrode 54/56, semiconductor body 50 and back electrode 44/46/48 in fig. 2) and a concentrator comprising a mirror surface (see 58 and 60 in fig. 2) configured to focus (or reflect) incident visible light onto the photovoltaic material (or cell, see fig. 3, col. 4 line 42 through col. 5 line 50), wherein the mirror (42, 58 and 60) comprises a number (M varied from 1-10 or more, col. 4, lines 42-53) of a plurality of pairs of adjacent alternating layers of high refraction index materials (58) and low refraction index materials (60) disposed on a substrate (42) and has a reflectance percentage of about 90% for a  visual portion and transparency to microwave portion (1mm-3 cm) and radio wave portion (1mm-100 km) of the electromagnetic (see fig. 3 and paragraph bridging cols. 4 and 5, as Carlson shows and describes the solar radiation with a wavelength greater than 0.80 m is transmitted). Carlson teaches the same configuration of the concentrator comprising the mirror surface (or reflector) to have alternating layers of high refraction index materials and low refraction index materials, the concentrator comprising the mirror surface (or reflector) of Carlson will operate “such that incident light reflects off of a plurality of constituent interfaces disposed between each of the alternating layers and thereby constructively interferes to achieve reflection” as claimed. Carlson teaches the concentrator comprising the mirror surface (or reflector) has a transparency of the first region and second region (e.g. microwave or radio wave which is greater than 0.8 m, see fig. 3), therefore the concentrator comprising the mirror surface (or the reflector) of Carlson will have the same characteristic of “a transparency to at least one of the first region and the second region of the electromagnetic spectrum greater than the transparency of a sheet of aluminum having a thickness of 10 m” as claimed. 
Carlson teaches the thickness of each layer of the concentrator is designed to reflect a wavelength in the visible portion (see col. 4, line 42 through col. 5, line 50). Carlson also exemplifies a layer of the concentrator reflect more than about 75% or more (see col. 5, lines 1-5) and the reflectance in the visible portion of the plurality of alternating layers is about 90% (see fig. 3). As such, the reflectance percentage of the concentrator for the visible portion of the electromagnetic spectrum increases with the plurality of the pairs, because each layer is designed to have a certain percentage of the visible portion of the electromagnetic spectrum, and the reflectance percentage of the concentrator is an accumulative reflectance percentage of each layer of the plurality of pairs of alternating layers. 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic array (304) of Maness by using a concentrator (e.g. a reflector) comprising the mirror surface that has a plurality of adjacent alternating layers of high refraction index materials and low refraction index materials taught by Carlson, because Carlson teaches such solar cells would operate at a lower temperature with a resultant increase in lifetime of the device (see col. 1, lines 55-68) and have increased efficiency (see col. 5 lines 45-50). In such modification, the transmitter of modified Maness is configured to transmit power at least directionally through the concentrator when the concentrator is interposing between the transmitter and the receiver, because Carlson teaches the concentrator comprising the mirror surface is transmittance to microwave region and Maness teaches the satellites having the wireless power transmitter for transmitting microwave region, e.g. 5.8 GHz, are arranged one after another. In such modification, the reflectance percentage of the concentrator for the visible portion of the electronic spectrum increases with the plurality of the pairs, because the reflectance percentage of the concentrator is an accumulative reflectance of each layer of the plurality of pairs of adjacent alternating layers of high refraction index materials and low refraction index materials. 
Rex shows the solar energy collectors comprising the concentrators (or mirror strip 1 in figs. 1-2 or 41 in fig. 4) and the photovoltaic material (2, fig. 1) are aligned (see figs. 1-2) and arranged on a frame (48, fig. 4) to form a plane (or the horizontal plane of the alignment or the frame, see figs. 1-2 and 4).
Modified Maness does not explicitly disclose arranging the at least wireless power transmitter (or antennas 310) is parallel to the plane (of alignment of the solar energy collector or the frame).
Keigler discloses arranging wireless power transmitter (or antennas 14 arranging on the platform 10) parallel to the plane of alignment of the solar energy collector (or solar cell 18, figs. 1-2 and 3 and 6, col. 2 lines 37-45 and 55).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generation system of modified Maness by arranging the wireless power transmitter (or antennas 310) on a platform that is parallel to the plane of alignment of the solar energy collectors (or concentrators and photovoltaic material/cells) as taught by Keigler such that the wireless power transmitter (or antennas on the platform) is parallel to the plane formed by the concentrators, because Keigler teaches such arrangement would have the wireless power transmitter (or antennas) is continuously facing a fixed location on the earth and the solar cells facing away from earth to intercept solar rays throughout the orbit of the spacecraft (col. 2, lines 37-57).  
Regarding claim 4, modified Maness discloses a solar power system as in claim 1 above, wherein Carlson discloses a plurality of the high refraction index materials comprise the same material (e.g. notation by the same number), and a plurality of the low refraction index materials comprise the same material (e.g. notation by the same number, see paragraph bridging cols. 4 and 5).
Regarding claim 5, modified Maness discloses a solar power system as in claim 1 above, wherein Carlson shows the reflectance percentage (or collection efficiency in percentage) of the concentrator comprising the mirror surface for at least the visible portion of the electromagnetic spectrum is at about 90% (see fig. 3).
Regarding claim 6-7, modified Maness discloses a solar power system as in claim 1 above, wherein Carlson discloses the concentrator comprising the mirror surface (e.g. reflector) comprises an M pairs with M is from about 1 to about 10 or more (see col. 4 lines 42-53). 
Modified Maness does not explicitly teach the concentrator comprising the mirror surface (e.g. reflector) comprises the exact ranges of at least 72 pairs or at least 144 pairs as claimed. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portions of at least 72 pairs or at least 144 pairs form the range of 1 to 10 or more disclosed by Carlson because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 11, modified Maness discloses a solar power system as in claim 1 above, wherein Carlson discloses the layer(s) including low refraction index material comprising MgF2 or SiO2 (see col. 4, lines 57-60).
Regarding claim 16, modified Maness discloses a solar power system as in claim 1 above, wherein Carlson teaches the thickness of the concentrator comprising the mirror surface is selective (see col. 4, lines 42-67) based on the selected wavelength to be reflected and the selected percentage of reflectance (see col. 4, line 42 through col. 5 line 50). Carlson also gives an example of the thickness of each layer (58 and 60) to be 0.1625 m (see col. 5 lines 41-44) and with M in the range of 1 to 10 or more (col. 4 lines 45-53). The thickness of the reflector is found to be greater than 0.4875 m (or 0.1625x3, or minimum number M=1 and the total number of layers for M=1 is 3 as shown in fig. 2).
Modified Maness does not explicitly the thickness of the concentrator comprising the mirror surface is between approximately 1m and approximately 10m. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of between approximately 1m and approximately 10m from the range of greater than 0. 4875 m disclosed by Carlson because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Maness as applied to claim 1 above, and further in view of Glatfelter et al. (US Patent 5,569,332).
Regarding claim 3, modified Maness discloses a system as in claim 1 above, wherein Carlson teaches using glass for the substrate (42, col. 4 line 65).
Modified Maness does not disclose the substrate to be polymer membrane substrate. 
Glatfelter et al. teaches supporting substrate (12) for alternating layers of high reflection index material (46, fig. 2) and low reflection index material (44, fig. 2) is made of polymer and transparent (see col. 5 lines 16-25: also see col. 7, lines 20-23 as Glatfelter et al. teaches transparent polymeric material is equivalent to glass).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the system of modified Maness by using polymer membrane substrate (or substrate of polymeric material) for disposing the alternating layers of high refraction index materials and low refraction index materials as taught Glatfelter et al., because such modification would involve nothing more than use of known material for its intended use as a substrate in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Maness (US 2010/0289342) as applied to claim 1 above, and further in view of Gossman (US 2012/0024362).
Regarding claim 12, modified Maness discloses a system as in claim 1 above, wherein Carlson teaches using TiO2, ZnS and the like materials for high index of refraction (see col. 4, lines 54-57).
Modified Maness does not disclose at least one layer that includes a high index refraction materials comprising one of diamond, AlN and Ta2O5. 
Gossman teaches high refraction index materials equivalent to TiO2 are Ta2O5 and AlN (see [0026]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of modified Maness by using Ta2O5 or AlN taught by Gossman for at least one layer that includes a high index refraction material, because Carlson explicitly suggests using the like materials of TiO2 and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 11-12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that none of the previously cited reference discloses the limitation “wherein the at least one concentrator forms a plane and the at least one wireless power transmitter is parallel to the plane” as claimed.
However, Applicant argument is moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726